Citation Nr: 0730328	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's deceased spouse had qualifying 
service (and was a veteran) for purposes of establishing 
basic eligibility to VA death benefits.



ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant alleges that her deceased spouse served in the 
service of the Armed Forces of the U.S. during World War II.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 determination by the Manila 
VARO that denied the appellant VA death benefits based on a 
finding that her deceased  spouse did not have qualifying 
service.  Because qualifying service of the person on whose 
service a claim for VA benefits is based is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.  The appellant requested 
a Board hearing; in December 2006, she withdrew the request.


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran; she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's deceased husband had 
qualifying service to establish eligibility for VA benefits.  
Because qualifying service and how it may be established are 
outlined in statute and regulation, and because service 
department certifications of service are binding, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, December 2004 and July 2006 letters advised the 
appellant of what sort of evidence would establish service in 
the face of a certification of non-service by the service 
department, and advised her what evidence she must submit and 
how VA would assist with development of the evidence.  A June 
2005 statement of the case (SOC) and a September 2005 
supplemental SOC (SSOC) outlined the provisions of the VCAA, 
to include notice that she should submit relevant evidence in 
her possession; and notified of what the evidence showed, of 
the governing legal criteria, and of the bases for the denial 
of the claim.  She is fully aware of what is needed to 
establish that her deceased husband had qualifying service, 
and has had ample opportunity to respond/supplement the 
record. 

The RO has sought certification of the appellant's deceased 
husband's service/non service based on the names and service 
numbers she has provided.  While there was no SSOC issued 
after the last certification of non-service, in February 
2006, a SSOC was not required, as that certification noted 
that certification based on the same information was provided 
in 1956.  Hence, the certification did not represent a 
"material change" or "addition" in the information for 
consideration.  See 38 C.F.R. § 19.31.  

II. Factual Background

In December 1955, VA sought verification of the appellant's 
spouse's service.  He had indicated that he served under 
Serial number 012 126 from December 1941 to June 1946.  A 
January 1956 response from the Department of the Army stated 
that the veteran had no recognized guerrilla service and was 
not a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States.   

An application for VA burial benefits contains the 
information that the appellant's spouse died November 15, 
1964.  

A photocopy of a January 1946 Affidavit for Philippine Army 
Personnel, apparently signed by the appellant's spouse, notes 
that he served under Serial number 012 126, and had service 
in the USAFFE and USAFFE - Guerrilla; that he was inducted 
into the USAFFE in December 1941 and served until May 1942, 
at which time he returned to civilian life; and that he was 
again inducted in November 1942 and processed out in March 
1946.  

A Philippine Army certificate dated in February 1992 reflects 
that the appellant was "inducted" into the United States 
Armed Forces in the Far East (USAFFE) in December 1941 and 
discharged in April 1946.  

Verification of service was sought in December 2004 and 
November 2005.  February 2005 and February 2006 responses 
again stated that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

III. Legal Criteria and Analysis

VA Death benefits (DIC/death pension) are payable to 
dependents/survivors of veterans who meet evidentiary & 
qualifying service requirements.  See 38 U.S.C.A. §§ 1310, 
1311, 1521, 1541.  "Veteran" means a "person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For purposes of determining entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) the evidence is a document 
issued by the service department and, (2) the document 
contains needed information as to length, time, and character 
of service, and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a) (2007).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
§ 3.203(a), the VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c).  With respect 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, based on information 
the appellant's spouse had provided, and on two occasions 
since based on information the appellant herself provided, 
the Service Department has now 3 times certified that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army, including recognized 
guerillas, in the service of the U.S. Armed Forces.  These 
certifications are binding on VA; VA has no authority to 
change or amend the finding.  See Duro, supra.  The appellant 
has not provided any further identifying information that 
would warrant another request of her deceased husband's 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service, and was not a veteran so as 
to establish her basic eligibility for VA benefits.  Since 
the law is dispositive in this matter, the claim must bed 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish that the appellant's deceased spouse 
was a veteran, and that she has basic eligibility for VA 
death benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


